Name: Commission Regulation (EEC) No 1719/88 of 17 June 1988 concerning the stopping of fishing for plaice by vessels flying the flag of Portugal
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 No L 152/50 Official Journal of the European Communities 18 . 6 . 88 COMMISSION REGULATION (EEC) No 1719/88 of 17 June 1988 concerning the stopping of fishing for plaice by vessels flying the flag of Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3977/87 of 21 December 1987, fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1988 and certain conditions under which they may be fished (2), provides for plaice quotas for 1988 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of plaice in the waters of ICES divisions VIII, IX, X, CECAF 34.1.1 (EC-zone) by vessels flying the flag of Portugal or registered in Portugal have reached the quota allocated for 1988, HAS ADOPTED THIS REGULATION : Article 1 Catches of plaice in the waters of ICES divisions VIII, IX, X ; CECAF 34.1.1 (EC-zone) by vessels flying the flag of Portugal or registered in Portugal are deemed to have exhausted the quota allocated to Portugal for 1988 . Fishing for plaice in the waters of ICES divisions VIII, IX, X ; CECAF 34.1.1 (EC-zone) by vessels flying the flag of Portugal or registered in Portugal is prohibited, as well as i the retention on board, the transhipment and the landing of such stock captured by the above mentioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (&gt;) OJ No L 207, 29 . 7, 1987, p. 1 . (2) OJ No L 375, 31 . 12. 1987, p. 1 .